 In theMatter of GREATLADESENGINEERING WORKSandDETROITMETALTRADES COUNCIL-Case No. R-231CERTIFICATION OF REPRESENTATIVESNovember 22, 1937On June 19, 1937, the Detroit Metal Trades Council, chartered bythe Metal Trades Department of the American Federation of Labor,herein called the Council, filed with the Regional Director for theSeventh Region (Detroit, Michigan) a petition alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of Great Lakes Engineering Works, River Rouge, Michi-gan, herein called the Company, and requesting an investigation andcertification of representatives pursuant to Section 9 (c) of the Na-tional Labor Relations Act, 49 Stat. 449, herein called the Act.OnJune 24, 1937, the National Labor Relations Board, herein called theBoard, acting pursuant to Section 9 (c) of the Act and Article III,Section 3, of National Labor Relations Board Rules and Regula-tions-Series 1, as amended, authorized the Regional Director to con-duct an investigation and to provide for an appropriate hearing.Pursuant to notices duly served upon the Company, the Council,and the Down River Shipbuilders' Association, herein called theAssociation, a labor organization named in the petition as claimingto represent employees of the Company, a hearing was held inDetroit, Michigan, on July 26 and 27, 1937, before Alvin J. Rockwell,the Trial Examiner duly designated by the Board.On October 15,1937, the Board issued a Decision, Certification of Representatives andDirection of Election.'The Direction of Election provided that anelection by secret ballot should be held among the electricians, in-cluding electric crane operators and apprentices and helpers, but ex-cluding foremen and assistant foremen, employed by Great LakesEngineering Works in its River Rouge, Michigan, plant, at any timeduring the period covered by its July 17, 1937, pay roll and includingone employee who was injured and drawing compensation at thattime, but excluding those who had since quit or been discharged forcause, to determine whether they desired to be represented by Local13 N L. R. B. 825.191 192NATIONAL LABOR RELATIONS BOARDNo. B-58 of the International Brotherhoodof ElectricalWorkers,affiliated with the American Federation of Labor, or by the DownRiver Shipbuilders' Association, for the purposes of collective bar-gaining, or by neither.Pursuant to the Direction, balloting was conducted on October 25,1937.Full opportunity was accorded to all the parties to this in-vestigation to participate in the conduct of the secret ballot and tomake challenges.On November 8, 1937, the Acting Regional Director for the SeventhRegion, acting pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 1, as amended,issuedhis Intermediate Report on the ballot which was duly served on theparties to the proceeding on November 10, 1937.No exceptions tothe Intermediate Report were filed by anyof the parties.As to the ballotingand its results,the ActingRegionalDirectorreportedas follows :Total eligible to vote-------------------------------------------61Total numberof ballots cast------------------------------------55Total numberof ballots cast forLocal No. B-58, InternationalBrotherhood of ElectricalWorkers---------------------------- 19Totalnumber ofballots cast for the DownRiver Shipbuilders'Association--------------------------------------------------36Total numberof ballots cast for neither------------------------0Total number of challenged ballots----------------------------0Totalnumber of blank ballots----------------------------------0Total number of void ballots------------------------------------0By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIEDthat the Down River Shipbuilders' Asso-ciation has been designated and selected by a majority of the elec-tricians, including electric crane operators and apprentices and help-ers,but excluding foremen and assistant foremen, employed byGreat Lakes Engineering Works at its River Rouge, Michigan, plant,as their representative for the purposes of collective bargaining andthat, pursuant to Section 9 (a) of the National Labor Relations Act,the Down River Shipbuilders' Association is the exclusive representa-tive of all such employees for the purposes of collectivebargainingwith respect to wages, rates of pay, hours of work, and otherconditions of employment.